Order entered February 14, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00154-CV

                             IN RE LIBERTY BROWN, Relator

                 Original Proceeding from the 298th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-16449

                                            ORDER
                  Before Justice Francis, Justice Fillmore, and Justice Whitehill

       Based on the Court’s opinion of this date, we DISMISS relator’s February 13, 2017

petition for writ of mandamus for want of jurisdiction.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE